Citation Nr: 1701830	
Decision Date: 01/25/17    Archive Date: 02/09/17

DOCKET NO.  14-25 321	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for an acquired psychiatric disability, to include depression and a nervous disorder.  

2.  Entitlement to service connection for a mental illness for the purpose of establishing eligibility for medical treatment only, under the provisions of 38 U.S.C.A. § 1702.

3.  Whether a 10 percent schedular rating for motor weakness, left lower extremity, was properly reduced to 0 percent, effective June 1, 2012.

4.  Whether a 40 percent schedular rating for invertebral disc syndrome with degenerative arthritic changes was properly reduced to 20 percent, effective June 1, 2012.

5.  Entitlement to an increased rating for residuals of left ankle sprain with degenerative joint disease, currently rated 20 percent disabling.  

6.  Entitlement to a total disability rating due to individual unemployability (TDIU) as a result of service-connected disabilities.


REPRESENTATION

Veteran represented by:	J. Michael Woods, Attorney-at-Law


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The Veteran served on active duty from December 1973 to November 1979, and from October 1980 to November 1981.

These matters come to the Board of Veterans' Appeals (Board) from rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO).  

An October 2011 rating decision proposed to reduce the disability ratings assigned to service-connected motor weakness, left lower extremity, from 10 percent to 0 percent disabling; invertebral disc syndrome with degenerative arthritic changes, from 40 percent to 20 percent disabling; and, residuals of left ankle sprain with degenerative joint disease from 20 percent to 10 percent disabling.  A March 2012 rating decision reduced the disability ratings effective June 1, 2012.  A notice of disagreement was filed in November 2012.  In a June 2013 rating decision, the RO determined that new and material evidence had not been received to reopen the claim of entitlement to service connection for a nervous condition, denied entitlement to service connection for depression, and denied establishing eligibility for medical treatment for a mental illness.  A notice of disagreement was filed in December 2013.  In a May 2014 rating decision, the RO restored the 20 percent rating to residuals of left ankle sprain with degenerative joint disease to 20 percent, effective June 1, 2012.  A statement of the case was issued in May 2014 with regard to all issues.  A substantive appeal was received in July 2014.

It is noted that the reductions in the present case were not brought about by a claim for increase.  Rather, they were initiated by the RO following a routine examination in May 2011.  In light of this, the scope of the appeal with respect to the lumbar and neurologic disabilities is limited to the propriety of the reduction.  
The left ankle disability had also been reduced but then was subsequently restored in a May 2014 rating action.  As such, the issue of propriety of the reduction for this issue became moot.  In the May 2014 statement of the case, the evaluation of left ankle was included among the issues on appeal.  Therefore, the left ankle claim is found to have morphed from a reduction claim to a claim for increase.  Again, the spine and neurologic issues are deemed to more appropriatetly be limited to the narrow question of the propriety of the reduction, in light of the procedural history in this case.

The United States Court of Appeals for Veterans Claims (Court) has held that the Board must broadly construe claims and in the context of psychiatric disorders must consider other diagnoses for service connection when the medical record so reflects.  Clemons v. Shinseki, 23 Vet. App. 1, 4 (2009).  Thus, the Board will consider entitlement to service connection for an acquired psychiatric disorder, to include depression and a nervous disorder, hence the recharacterization of the issue hereinabove.

The Veteran raised the issue of entitlement to TDIU and, in a rating decision of October 2011, the RO denied the TDIU claim.  The Veteran's TDIU claim is part and parcel of the increased rating claims and thus the Board has jurisdiction of the TDIU claim and this issue is in appellate status.  Rice v. Shinseki, 22 Vet App. 447 (2009).

The issues of entitlement to service connection for an acquired psychiatric disability, entitlement to service connection for a mental illness for the purpose of establishing eligibility for medical treatment only, under the provisions of 38 U.S.C.A. § 1702, the propriety of the reductions of the left lower extremity and lumbar spine disability, entitlement to an increased rating for the left ankle disability, and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a December 2005 rating decision, the RO denied entitlement to service connection for a nervous condition; the Veteran did not file a notice of disagreement and no new and material evidence was received within one year.

2.  Additional evidence received since the RO's December 2005 decision is new and relates to an unestablished fact necessary to substantiate the claim of service connection for an acquired psychiatric disability.


CONCLUSIONS OF LAW

1.  The December 2005 RO decision denying entitlement to service connection for a nervous condition is final.  38 U.S.C.A. § 7105 (West 2002).

2.  New and material evidence has been received since the December 2005 RO decision denying entitlement to service connection for a nervous condition, and the claim of entitlement to service connection for an acquired psychiatric disability is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New & Material Evidence

Even where the RO determines that new and material evidence has been received to reopen a claim, or that an entirely new claim has been received, the Board is not bound by that determination and must nevertheless consider whether new and material evidence has been received.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

If new and material evidence is presented or secured with respect to a claim that has been disallowed, VA must reopen the claim and review its former disposition.  38 U.S.C.A. § 5108.  See Hodge v. West, 155 F.3d 1356, 1362 (Fed. Cir. 1998).

New and material evidence is existing evidence that by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim and raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In April 2005, the Veteran filed a claim of service connection for depression related to chronic pain.  04/27/2005 Third Party Correspondence.  In a June 2005 rating decision, the RO denied entitlement to service connection for a nervous condition.  Of record were service treatment records and treatment records from the Ann Arbor, Michigan VA Medical Center (VAMC).  See 05/04/2005 Medical Treatment Record-Government Facility.  In a July 2005 submission, the Veteran claimed depression due to his service-connected disabilities.  07/28/2005 VA 21-4138 Statement in Support of Claim.  In October 2005, the Veteran underwent a VA examination wherein depression was diagnosed and the examiner opined that it is not at least as likely as not that depression is secondary to service-connected conditions.  In a December 2005 rating decision, the RO confirmed and continued the previous denial of service connection for a nervous condition.  The Veteran did not file a notice of disagreement.  A March 2006 VBMS entry reflects VA mental health treatment in October and November 2005.  03/13/2006 Medical Treatment Record-Government Facility.  While the RO did not issue another decision, such treatment records do not constitute new and material evidence received within a year of issuance of the December 2005 rating decision as they only confirm continued treatment for a mental health disability and do not provide evidence regarding the etiology of his condition.  Thus, the December 2005 rating decision is final.  38 U.S.C.A. § 7105; Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011); 38 C.F.R. § 3.156(b).  

In October 2012, the Veteran filed a claim to reopen entitlement to service connection for depression.  10/17/2012 Correspondence.  Associated with the record were VA treatment records for the period from February 11, 2004 to November 21, 2013.  12/04/2013 Virtual VA, CAPRI.  The Veteran underwent a QTC mental health examination, wherein adjustment disorder with depression was diagnosed.  An etiological opinion was not proffered.  In August 2013, the Veteran's private physician completed VA Form 21-0960P-2 Mental Disorders Disability Benefits Questionnaire and diagnosed mood disorder due to medical condition with major depressive and anxious features, and alcohol abuse.  In an April 2016 opinion, the same private physician opined that it is more likely than not that the Veteran's psychological condition is primarily due to his service-connected medical conditions.  08/04/2016 Correspondence at 10.  

The diagnosis of a mood disorder due to a medical condition raises a reasonable possibility of substantiating the claim.
 
For the above reasons, the claim of service connection for an acquired psychiatric disability is reopened.  38 U.S.C.A. § 5108.  


ORDER

New and material evidence having been received, the petition to reopen the claim of entitlement to service connection for an acquired psychiatric disability is granted.





REMAND

Outstanding treatment records

Of record are VA treatment records for the period from February 11, 2004 to December 4, 2013.  12/04/2013 Virtual VA, CAPRI.  An April 2005 VA treatment record reflects that the Veteran had moved to Michigan from Atlanta four months prior and was establishing care.  He reported that he was hospitalized for major depression in 1992.  The August 2011 QTC examination contains the Veteran's reported that he was hospitalized twice for psychiatric treatment, the last time in 1991.  He also sought emergency room treatment for a psychiatric problem in 1991.  05/04/2005 Medical Treatment Record-Government Facility at 29.  A November 2010 mental health evaluation reflects that he was hospitalized at Ridgeview Hospital and Charter Peachford 10-12 years prior and that he was treated for bipolar disorder by Cobb County mental health.  05/23/2014 Medical Treatment Record-Government Facility at 126.  The Veteran should be requested to identify any other medical providers and an attempt should be made to obtain any treatment records.  

An October 2005 VA treatment record reflects that the Veteran was transferred from the emergency room of Pontiac Osteopathic Hospital for psychiatric evaluation.  03/13/2006 Medical Treatment Record-Government Facility at 1.  After obtaining a release from the Veteran, an attempt should be made to obtain the Veteran's records from this medical facility.  

A treatment record reflects that the Veteran was entered in the VA Computerized Patient Record System (CPRS) on April 23, 2001.  05/23/2014 Medical Treatment Record-Government Facility at 319.  The Veteran has also asserted that bipolar disorder was diagnosed in Atlanta in or about 1995.  03/13/2006 Medical Treatment Record-Government Facility at 2.  He reported in November 2010 that he had previously sought treatment at the San Juan VAMC.  05/23/2014 Medical Treatment Record-Government Facility at 129.  A March 2010 record reflects that he had recently relocated back to Georgia from Puerto Rico and that he had sought treatment at the San Juan VAMC.  Id. at 157.  The RO must ensure that the entirety of the Veteran's treatment records have been associated with the virtual folders, including any records prior to February 11, 2004 and from December 5, 2013.  

The Veteran reported to a VA examiner that he has income derived from Social Security Administration (SSA) disability.  Id. at 265.  His SSA records must be requested and associated with the virtual folder.

Psychiatric disability

In light of the August 2013 examiner's diagnosis of mood disorder due to a medical condition and supplemental May 2016 opinion, the Veteran should be afforded a VA examination to assess the etiology of his claimed psychiatric disability.

Reduction/increased rating claims

In May 2011, the Veteran underwent a VA examination to assess the severity of his service-connected motor weakness, left lower extremity, lumbar spine disability, and left ankle disability.  

As noted in the Introduction, the spine and related neurologic appeal is limited to the question of whether the reduction in rating percentage was appropriate.  The reduction was based on a May 2011 examination that showed improved findings when compared to the previous examination in March 2010.  However, in any rating reduction case, not only must it be determined that an improvement in a disability has actually occurred, but that such improvement reflects improvement in ability to function under ordinary conditions of life and work.  See Brown v. Brown, 5 Vet. App. 413 (1993); see also 38 C.F.R. §§ 4.2 , 4.10, 3.344.  

At present there is not enough information to determine the extent to which the examination findings in May 2011 reflect sustainable improvement under the ordinary conditions of life and work.  As noted above, there appears to be a great deal of outstanding treatment records that could potentially shed light on whether the improvement in symptoms has been sustained.  Additionally, another examination should be afforded to further make this determination.

TDIU

The May 2011 VA examination reflects that the Veteran stopped working one year prior due to his service-connected back, shoulder and ankle conditions.  A TDIU claim was denied in the October 2011 rating decision.  The Veteran continues to assert that he is unemployable due to his service-connected disabilities and to his claimed psychiatric disability.  08/04/2016 Correspondence.

Initially, the Veteran should complete another VA Form 21-8940 Veterans Application for Increased Compensation Based on Unemployability as he most recently completed one in July 2010.  

At present, the Veteran's service-connected disabilities do not meet the minimum scheduler criteria for a TDIU.  38 C.F.R. § 4.16(b).  His combined rating is 60 percent from January 25, 2010; 70 percent from March 22, 2010; and 50 percent from June 1, 2012.  38 C.F.R. § 4.16(b).

Thereafter, a vocational assessment should be completed to assess the impact of the Veteran's service-connected disabilities on his ability to maintain gainful employment.  If the AOJ determines that the Veteran is unemployable, then submit it to the Director, Compensation Service, for extraschedular consideration per § 4.16(b) with respect to any periods on appeal for which the percentage thresholds of 38 C.F.R. § 4.16(a) have not been met.  


Accordingly, the case is REMANDED for the following actions:

1.  Request that the Veteran complete VA Form 21-8940.

Request that the Veteran identify all post-service VA and private treatment providers for his psychiatric, left lower extremity, lumbar spine, and left ankle disabilities.  

Request that he complete appropriate releases pertaining to all identified medical providers, including the following:

a)  Ridgeview Hospital;

b)  Charter Peachford;

c)  Cobb County mental health services;

d)  Pontiac Osteopathic Hospital.

If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  Associate with the virtual folders the Veteran's SSA records.

If such efforts prove unsuccessful, documentation to that effect should be added to the virtual folder. 

3.  Associate with the virtual folders the entirety of the Veteran's VA treatment records, to include from the San Juan, Atlanta, and Detroit VAMCs, to include for the period prior to February 11, 2004 and from November 22, 2013.  

If such efforts prove unsuccessful, documentation to that effect should be added to the virtual folder. 

4.  Schedule the Veteran for a VA psychiatric examination with an examiner with appropriate expertise to determine the nature and etiology of his claimed acquired psychiatric disability.  The virtual folder should be made available to and be reviewed by the examiner in conjunction with the examination.  

The examiner is asked to respond to the following:

a)  Please identify all psychiatric disabilities.

Consideration should be given to the diagnoses of record.

b)  Whether it is at least as likely as not (i.e., a likelihood of 
50 percent or more) that an acquired psychiatric disability manifested during active service or is otherwise due to active service.  

c) Whether it is at least as likely as not (i.e., a likelihood of 
50 percent or more) that an acquired psychiatric disability is caused by a service-connected disability.  

d)  Whether it is at least as likely as not (50 percent or greater probability) that an acquired psychiatric disability has been aggravated (e.g., permanently worsened beyond the normal progression of that disease) by a service-connected disability.

If aggravation is found, the examiner should also state, to the extent possible, the baseline level of disability prior to aggravation.  This may be ascertained by the medical evidence of record and also by the Veteran's statements as to the nature, severity, and frequency of his observable symptoms over time.  

Provide a comprehensive rationale for every opinion.  All pertinent evidence, including both lay and medical, should be considered.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

5.  Schedule the Veteran for an orthopedic examination with an examiner with appropriate expertise to assess the severity of his lumbar spine disability.  The virtual folder should be made available to the examiner for review in conjunction with the examination.  Any medically indicated special tests should be accomplished, and all special test and clinical findings should be clearly reported.  

The examination of the lumbar spine should include range of motion studies that are consistent with the holding in Correia v. McDonald, 28 Vet. App. 158 (2016), considering both active and passive range of motion, and both weight and nonweight-bearing.

With regard to range of motion testing, the examiner should report at what point (in degrees) pain is elicited as well as whether there is any other functional loss due to pain, weakened movement, excess fatigability, incoordination, or flare-ups.  These determinations must be expressed in terms of the additional limitation of motion in approximate degrees due to each functional factor that is present.  The examiner should report on whether there is functional loss due to limited strength, speed, coordination or endurance.  The joints involved should be tested for pain on both active and passive motion, in weight-bearing and non-weightbearing and, if possible.  If not possible, please explain why.

The examiner should comment on the functional limitations caused by pain and any other associated symptoms, to include the frequency and severity of flare-ups of these symptoms, and the effect of pain on range of motion.  The examiner should attempt to estimate additional loss of function during such flare-ups and such additional loss should be expressed in degrees of motion.

The examiner should specifically state if ankylosis and muscle spasm are present.  

The examiner is advised that the Veteran is competent to report limitations during flare-ups.  

The examiner should report any specific information as to the frequency and duration of incapacitating episodes in the past 12 months.

The examiner should also describe all neurologic manifestations, to include, but not limited to bowel or bladder impairment.  

The examiner should also provide an opinion concerning how the lumbar spine disability affects his functioning.  The examiner should describe the types of limitations he would experience as a result of his lumbar spine disability.  

The examiner must provide a comprehensive rationale for the opinions.  

6.  Schedule the Veteran for a VA neurological examination with a physician with appropriate expertise to assess the nature and etiology of his motor weakness, left lower extremity, associated with his lumbar spine disability.  The virtual folder should be made available to the examiner for review in conjunction with the examination.  Any medically indicated special tests should be accomplished, and all special test and clinical findings should be clearly reported.  

The examiner should identify all neurological findings in the left lower extremity related to the service-connected lumbar spine disability, and fully describe the extent and severity of those symptoms.  The examiner should identify the specific nerve(s) involved, to include whether there is incomplete or complete paralysis, and offer an opinion as to the degree of impairment of the nerve (that is, whether it is mild, moderate, moderately severe, or severe in nature).  The examiner should also identify any muscular atrophy.

The examiner should also provide an opinion concerning the impact of his motor weakness, left lower extremity, on his functioning.  The examiner should describe the types of limitations he experiences as a result of this disability.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

7.  Schedule the Veteran for a VA orthopedic examination with a physician with appropriate expertise to assess the severity of his left ankle disability.  It is imperative that the Virtual folder be made available to the examiner in connection with the examination. 

All clinical and special test findings should be clearly reported, and pertinent orthopedic findings should be reported.  

The examination of the right ankle should include range of motion studies that are consistent with the holding in Correia v. McDonald, 28 Vet. App. 158 (2016), considering both active and passive range of motion, and both weight and nonweight-bearing.

Range of motion testing should be accomplished and the examiner should report, in degrees, the point at which pain is demonstrated, and whether any limitation of motion is moderate or marked.  To the extent possible the functional impairment due to incoordination, weakened movement and excess fatigability on use should be assessed in terms of additional degrees of limitation of motion.  

With regard to range of motion testing, the examiner should report at what point (in degrees) pain is elicited as well as whether there is any other functional loss due to weakened movement, excess fatigability or incoordination.  These determinations must be expressed in terms of the additional limitation of motion in approximate degrees due to each functional factor that is present.  The examiner should report on whether there is functional loss due to limited strength, speed, coordination or endurance.  

The examiner should also estimate any additional loss of function during periods of flare-up, expressed in degrees of lost motion.  Such estimate can be based on the Veteran's description of his limitations during such periods, so that an estimate should be provided, if at all possible, even in the absence of direct observation by the examiner.

The examiner should comment on the functional limitations caused by pain and any other associated symptoms, to include the frequency and severity of flare-ups of these symptoms, and the effect of pain on range of motion. The examiner should attempt to estimate additional loss of function during such flare-ups and such additional loss should be expressed in degrees of motion. Even if flare-ups are not reported at the time of the examination, the examiner should estimate the functional impact of those flare-ups.

The examiner is advised that the Veteran is competent to report limitation during flare-ups.

The examiner should also provide an opinion concerning the impact of his left ankle disability on his functioning.  The examiner should describe the types of limitations he experiences as a result of this disability.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

8.  Request that a Veteran's Health Administration Vocational Rehabilitation Specialist conduct a vocational assessment to evaluate the impact of the Veteran's service-connected disabilities on his ability to function in an occupational setting.  The virtual folder should be made available to the examiner.  The report should be prepared and associated with the virtual folder.

9.  Refer the Veteran's claim for a TDIU per § 4.16(b) to the Under Secretary for Benefits or the Director, Compensation Service, for extraschedular consideration as to whether his service-connected disabilities preclude the Veteran from participating in gainful employment.

10.  After completion of the above, review the expanded record and readjudicate the issues of entitlement to service connection for an acquired psychiatric disability, entitlement to service connection for a mental illness for the purpose of establishing eligibility for medical treatment only, under the provisions of 38 U.S.C.A. § 1702, the propriety of the reductions of the left lower extremity and lumbar spine disability, entitlement to an increased rating for the left ankle disability, and entitlement to a TDIU  If any of the benefits sought are not granted in full, the Veteran and his attorney should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The Veteran and his attorney have the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


